But the Court (Strong, Sedgwick, and Thacher, justices) ruled that the evidence was inadmissible. Sedgwick, J., said the circumstances did not, as yet, appear to be strong enough.
The counsel for Gould, to shorten the case, immediately gave in evidence the declarations of the demandant, by which it clearly appeared that the note itself had been given to Osmer, and endorsed to Alexander, upon a corrupt agreement, between Alexander and Linnell, respecting false testimony given, or to have been given, in a court of justice. Upon which, the Court said that it was of no consequence, in the present case, whether the deed be fraudulent or not; that the demandant ought to come into Court with clean hands; but coming as he does, it is impossible for him to maintain the action.

Demandant nonsuited.